DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 03/09/2022.
In the response file, claims 1 and 2 have been amended, claim 6 is canceled and no claims are added. Claims 1-5, and 7-10 will be pending. Claim 1 is independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See ADS for priority.
Drawing Objection
5a. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language (crossed out limitations) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 1. A (does not show actual word lines/ cells, connecting “wordline signal terminal”, and associated peripheral circuitry for wordlines e.g. row decoder location), comprising: a switching transistor comprising: a control terminal connected to a first control signal terminal, a first terminal connected to a drive voltage terminal, and a second terminal connected to a wordline signal terminal; and a ring oscillator comprising: (e.g. Fig. 6 appears to show local word line terminal but does not show e.g. VDD, VPP terminals) connected to the wordline signal terminal, and a (drawing lacks showing any common ground connection); and, wherein the ring oscillator further comprises: a N-type transistor, a control terminal of the second N-type transistor being connected to a second control signal terminal, a first terminal of the second N-type transistor being connected to the wordline signal (Fig. 4 and Fig. 5 is insufficient to capture the full functional language described. Detailed timing diagram is required)
Claim 10. (Original) (does not show the claimed cell boundary with required components)
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Spec Objections
5b.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 1 and 10.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o). 
Claim 1. A (does not describe actual word lines/ cells, connecting “wordline signal terminal”, and associated peripheral circuitry for wordlines e.g. row decoder location. See e.g. para [0030]-para [0032] fails to describe array, cells peripheral circuitry and how drivers are connected), comprising: a switching transistor comprising: a control terminal connected to a first control signal terminal, a first terminal connected to a drive voltage terminal, and a second terminal connected to a wordline signal terminal; and a ring oscillator comprising: (e.g. Fig. 6 appears to describe local word line terminal but does not describe e.g. VDD, VPP terminals, see e.g. para [0030] fails to describe VDD or, VPP terminals) connected to the wordline signal terminal, and a (does not describe this feature and lacks showing any common ground connection); and, wherein the ring oscillator further comprises: a N-type transistor, a control terminal of the second N-type transistor being connected to a second control signal terminal, a first terminal of the second N-type transistor being connected to the wordline signal terminal, and a second terminal of the second N-type transistor being connected to the ground terminal; and, (Spec description to capture the full functional language described. Detailed timing diagram is required, see e.g. para [0036] fails to capture the claim language)
Claim 10. (Original) (does not describe in details the claimed cell boundary with required components)
There is no adequate support for the claimed subject matter in the spec and the spec is objected to. Correction is required

Claim Objections
5.	Claims 1-10 (see claim 1, 10 drawing objections) are objected to because of drawing and spec objection set forth in the sections above.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 10 recites “…the second N-type transistor..” which lack antecedent basis. It is not clear if it is referring to “N-type transistor” (line 10 or, any 
All dependent claims inclusive of claims 1-10 are rejected under this category.
Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 2, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 5446418 A). Further supported by Tsuruda et al. (US 5872737 A) for limitation analysis.
Regarding independent claim 1, Hara teaches a wordline driving circuit (Fig. 14 Vpp generation circuit, see col. 4, lines 55-56), comprising: 
a switching transistor (Fig. 14: 82f) comprising: 
a control terminal (gate of Fig. 14: 82f) connected to a first control signal terminal (e.g. Fig. 14: output of row decoder 82), 
a first terminal (drain of Fig. 14: 82f) connected to a drive voltage terminal (Fig. 14: WL signal terminal), and 
a second terminal (source of Fig. 14: 82f) connected to a wordline signal terminal (Fig. 14: Vpp signal terminal. Level of Vpp determines WL signal level and controlled by 82f-82h); and 
a ring oscillator (e.g. Fig. 14: 93d, “ring oscillator”, see Fig. 10 ring oscillator construction) comprising: 
a power terminal (Fig. 10: vdd terminals of 12-53 connected to output of ring oscillator and Vpp signal terminal) connected (connected interpreted as in operably coupled) to the wordline signal terminal (Fig. 10: Vpp signal terminal. Limitation is further supported by Tsuruda Fig. 26, Fig 27 where it is taught that ring oscillator supply VDD is connected to Vpp signal terminal), and 
a ground terminal (Fig. 10: ground terminals of 12-53 connected to out of ring oscillator and Vpp signal terminal) also being a ground terminal of the wordline driving circuit (Fig. 10: Vpp signal terminal),
wherein the ring oscillator (Fig. 10 “ring oscillator” employed in Fig. 14 circuitry) further comprises: 
(Fig. 10: 5d), a control terminal of the second N-type transistor being connected to a second control signal terminal (Fig. 10: gate of 5d connected to output of 42), a first terminal of the second N-type transistor (Fig. 10: drain of 5d) being connected to the wordline signal terminal (Fig. 10: drain of 5d i.e. output of 52 is connected to Vpp signal terminal), and a second terminal of the second N-type transistor (Fig. 10: source of 52b) being connected to the ground terminal (Fig. 10 ground); and, 
wherein, a signal from the second control signal terminal and a signal from the drive voltage terminal are opposite in phase (Fig. 10 in context of col. 1, lines 7-12: see last inverter input and output); and 
the ring oscillator is configured to control a voltage on the wordline at different time periods (Limitation is broad and can be interpreted in various ways. See Fig. 15, Fig. 16 and col. 9, lines 38-47: one set of ring oscillator-pump produces periodic Vpp which is encompassed by the claimed limitation).
Regarding claim 2, Hara teaches the wordline driving circuit according to claim 1, wherein the ring oscillator comprises inverters (Fig. 10 inverters), and a quantity of the inverters is greater than or equal to 3 and is an odd number (Fig. 10 and Fig. 15 ring OSC construction with 5 inverters. See also further support in Tsuruda  Fig. 27: 4164 in context of col. 30, lines 17-18, lines 25-26 “ring oscillator” and inverters); and wherein
the inverter includes a fourth N-type transistor and a second P-type transistor, wherein (see ring oscillator construction using cascade-connected inverters for controlling Vpp. see Fig. 10 in context of col. 1, lines 7-12): 
(see ring oscillator construction using cascade-connected inverters for controlling Vpp. see Fig. 10 in context of col. 1, lines 7-12), and 
a second terminal of the fourth N-type transistor forms an output terminal of the inverter (see ring oscillator construction using cascade-connected inverters for controlling Vpp. See Fig. 10); and 
a control terminal of the second P-type transistor is connected (connected as in operably connected) to the control terminal of the fourth N-type transistor (see ring oscillator construction using cascade-connected inverters for controlling Vpp. See Fig. 10), 
a first terminal of the second P-type transistor is connected to the wordline signal terminal, and a second terminal of the second P-type transistor is connected to the second terminal of the fourth N-type transistor (see ring oscillator construction using cascade-connected inverters for controlling Vpp. See Fig. 10).
Regarding claim 5, Hara teaches the wordline driving circuit according to claim 1, wherein the switching transistor (Fig. 10: 82f) is a P-type metal-oxide-semiconductor logic (PMOS) transistor (Fig. 10: pmos).
Regarding claim 9, Hara teaches the wordline driving circuit according to claim 1. further comprising: a third N-type transistor, a first terminal of the third N-type transistor being connected to the ground terminal. a control terminal of the third N-type transistor being connected to the first control signal terminal, and a second terminal of the third N-type transistor being connected to the wordline signal terminal (see ring oscillator construction using cascade-connected inverters for controlling Vpp. See Fig. 10).
Regarding claim 10, Hara teaches a memory cell, comprising the wordline driving circuit according to claim 1 (Limitation is broad and Fig. 14, Fig. 12, col. 8, lines 24-35: DRAM cell, WL and associated peripheral Vpp circuitry taken as memory cell).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 5446418 A),  in view of Inaba (US 6137732 A).
Regarding claim 3, Hara teaches the wordline driving circuit according to claim 2. Hara  is silent with respect to remaining provisions of this claim.
 Inaba teaches wherein the ring oscillator (Fig. 1: 1) further comprises a transmission gate (Fig. 3: Q1), and the transmission gate is arranged between two adjacent inverters (Fig. 3: e.g. between 10d and 10e).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Inaba into the teachings of Hara such 

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 5446418 A) and Inaba (US 6137732 A), in view of Ito (US 20160232982 A1).
Regarding claim 4, Hara  and Inaba teaches the wordline driving circuit according to claim 3. 
Inaba teaches wherein the adjacent inverters comprise a first inverter (Fig. 2: 10d) and a second inverter (Fig. 2: 10e).
Hara  and Inaba are silent with respect to remaining provisions of this claim.
Ito teaches - 
the transmission gate (Fig. 8: 37) comprises: a first N-type transistor (Fig. 8: nmos in 37), a control terminal of the first N-type transistor being connected to a high-level signal terminal (Fig. 8: reset mode signal), 
a first terminal of the first N-type transistor being connected to an output terminal of the first inverter (Fig. 8: 34), and a second terminal of the first N-type transistor being connected to an input terminal of the second inverter (Fig. 8: 32 coupled to ground and thus coupled to 37); and 
a first P-type transistor (Fig. 8: pmos in 37), a control terminal of the first P-type transistor being connected to a low-level signal terminal (Fig. 8: output of inverter 36), a first terminal of the first P-type transistor being connected to the output terminal of the first inverter (Fig. 8: 34), and a second terminal of the first P-type transistor being (Fig. 8: 32 coupled to ground and thus coupled to 37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ito into the teachings of Hara  and Inaba such that claimed circuitry can be designed to have word line driving circuitry with enhanced functionality.

14.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 5446418 A), in view of Beyer et al. (US 2007/0149144 A1).
Regarding claim 7, Hara teaches the wordline driving circuit according to claim 2. Hara is silent with respect to remaining provisions of this claim.
Beyer teaches wherein the ring oscillator (Fig. 4 in context of para [0085]: ring oscillator) further comprises a delay cell (Fig. 4: 41a “delay units”), and the delay cell is arranged between two adjacent inverters (Fig. 4: 42a, 42a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Beyer into the teachings of Hara such that ring oscillator with delay component can be employed in the word line driving apparatus in order to mitigate any phase difference in input signals (see e.g. Beyer para [0044]).
Regarding claim 8, Hara and Beyer teaches the wordline driving circuit according to claim 7. Beyer teaches wherein the delay cell comprises a resistor and a capacitor (see math model which can be interpolated to RC delay circuit), and the resistor and the capacitor constitute an RC delayer (see para [0053]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not argued substantively against dependent claim specific limitations and previous rejection/ prior arts are relied upon.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ohsawa  (US 6075746 A): Fig. 1-Fig. 11 disclosure applicable for all claims.
Heo (US 2006/0146616 A): Fig. 1-Fig. 2 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825